Exhibit 10.2

 

EXECUTION VERSION

 

GUARANTY

 

This Guaranty (as amended, supplemented or otherwise modified in accordance with
the terms hereof and in effect from time to time, this “Guaranty”) is made as of
the 20th day of November, 2014 by Bunge Limited, a company incorporated under
the laws of Bermuda (together with any successors or assigns permitted
hereunder, “BL” or “Guarantor”) to JPMorgan Chase Bank, N.A. in its capacity as
the administrative agent (together with its successors and assigns, the
“Administrative Agent”) under the Revolving Credit Agreement, dated as of
November 20, 2014 (as amended, supplemented or otherwise modified from time to
time in accordance with the terms thereof, the “Credit Agreement”), among Bunge
Limited Finance Corp., a Delaware corporation (“BLFC”), the Administrative Agent
and the financial institutions from time to time party thereto (each a “Lender”
and collectively, the “Lenders”), for the benefit of the Lenders.

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit Agreement the Lenders have agreed to make
revolving loans denominated in Dollars and Euros (the “Loans”) to BLFC from time
to time;

 

WHEREAS, the execution and delivery of this Guaranty is a condition precedent to
the effectiveness of the Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereby agree as follows:

 

Section 1.                                           Definitions.

 

(a)                                 For all purposes of this Guaranty, except as
otherwise expressly provided in Annex A hereto or unless the context otherwise
requires, capitalized terms used herein shall have the meanings assigned to such
terms in the Credit Agreement.

 

(b)                                 Notwithstanding any other provision
contained herein or in the other Loan Documents, all terms of an accounting or
financial nature used herein and in the other Loan Documents shall be construed,
and all computations of amounts and ratios referred to herein and in the other
Loan Documents shall be made, and prepared:

 

(i)                                     in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP; provided, however,
that all accounting terms used in Section 8.2 below (and all defined terms used
in the definition of any accounting term used in Section 8.2 below) shall have
the meaning given to such terms (and defined terms) under GAAP as in effect on
the date hereof applied on a basis consistent with those used in preparing the
financial statements referred to in Section 7(a) below.  In the event of any
change after the date hereof in GAAP, and if such change would affect the
computation of any of

 

--------------------------------------------------------------------------------


 

the financial covenants set forth in Section 8.2 below, then the parties hereto
agree to endeavor, in good faith, to agree upon an amendment to this Guaranty
that would adjust such financial covenants in a manner that would preserve the
original intent thereof, but would allow compliance therewith to be determined
in accordance with the Guarantor’s financial statements at that time, provided
that, until so amended such financial covenants shall continue to be computed in
accordance with GAAP prior to such change therein; and

 

(ii)                                  without giving effect to any election
under Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of BLFC, the Guarantor or any of their Subsidiaries at
“fair value”, as defined therein.

 

Section 2.                                           Guaranty.  Subject to the
terms and conditions of this Guaranty, the Guarantor hereby unconditionally and
irrevocably guarantees (collectively, the “Guaranty Obligations”) the prompt and
punctual payment of all Obligations due and owing (whether at the stated
maturity, by acceleration or otherwise) under the Credit Agreement and the other
Loan Documents whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred.  This Guaranty is a guaranty
of payment and not of collection.  All payments by the Guarantor under this
Guaranty shall be made in Euros (if made with respect to principal of and
interest on Loans denominated in Euros) or Dollars (if made with respect to any
other amount) and (i) with respect to Loans, shall be made to the Administrative
Agent for disbursement pro rata (determined at the time such payment is sought)
to the Lenders in accordance with their respective Aggregate Exposure
Percentage, (ii) with respect to fees, expenses and indemnifications owed to the
Lenders, shall be made to the Administrative Agent for disbursement pro rata
(determined at the time such payment is sought) to the Lenders in accordance
with their respective Aggregate Exposure Percentages (except as otherwise
provided in the Credit Agreement with respect to Defaulting Lenders) and
(iii) with respect to fees, expenses and indemnifications owed to the
Administrative Agent in its capacity as such, shall be made to the
Administrative Agent.  This Guaranty shall remain in full force and effect until
the Guaranty Obligations are paid in full and the Commitments are terminated,
notwithstanding that from time to time prior thereto BLFC may be free from any
payment obligations under the Loan Documents.

 

Section 3.                                           Guaranty Absolute.  The
Guarantor guarantees that the Guaranty Obligations will be paid, regardless of
any applicable law, regulation or order now or hereinafter in effect in any
jurisdiction affecting any of such terms or the rights of the Administrative
Agent or any Lender with respect thereto.  The liability of the Guarantor under
this Guaranty shall be absolute and unconditional irrespective of:

 

(a)                                 Any lack of validity or enforceability of or
defect or deficiency in the Credit Agreement, any Transaction Document or any
Loan Document or any other agreement or instrument executed in connection with
or pursuant thereto;

 

2

--------------------------------------------------------------------------------


 

(b)                                 Any change in the time, manner, terms or
place of payment of, or in any other term of, all or any of the Guaranty
Obligations, or any other amendment or waiver of or any consent to departure
from the Credit Agreement, any Transaction Document or any Loan Document or any
other agreement or instrument relating thereto or executed in connection
therewith or pursuant thereto;

 

(c)                                  Any sale, exchange or non-perfection of any
property standing as security for the liabilities hereby guaranteed or any
liabilities incurred directly or indirectly hereunder or any setoff against any
of said liabilities, or any release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Guaranty Obligations;

 

(d)                                 The failure of the Administrative Agent or a
Lender to assert any claim or demand or to enforce any right or remedy against
BLFC or any other Person hereunder or under the Credit Agreement or any
Transaction Document or any Loan Document;

 

(e)                                  Any failure by BLFC in the performance of
any obligation with respect to the Credit Agreement or any other Loan Document;

 

(f)                                   Any change in the corporate existence,
structure or ownership of BLFC, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting BLFC or its assets or resulting release or
discharge of any of the Guaranty Obligations;

 

(g)                                  Any other circumstance which might
otherwise constitute a defense available to, or a discharge of, the Guarantor,
BLFC or any other Person (including any other guarantor) that is a party to any
document or instrument executed in respect of the Guaranty Obligations;

 

(h)                                 Any limitation of BLFC’s obligations
pursuant to subsection 8.16(b) of the Credit Agreement; or

 

(i)                                     Any law, regulation, decree or order of
any jurisdiction, or any other event, affecting any term of any Guaranty
Obligations or the Administrative Agent’s or the Lenders’ rights with respect
thereto, including, without limitation: (A) the application of any such law,
regulation, decree or order, including any prior approval, which would prevent
the exchange of a currency other than Dollars for Dollars or the remittance of
funds outside of such jurisdiction or the unavailability of Dollars in any legal
exchange market in such jurisdiction in accordance with normal commercial
practice; or (B) a declaration of banking moratorium or any suspension of
payments by banks in such jurisdiction or the imposition by such jurisdiction or
any Governmental Authority thereof of any moratorium on, the required
rescheduling or restructuring of, or required approval of payments on, any
indebtedness in such jurisdiction; or (C) any expropriation, confiscation,
nationalization or requisition by such country or any

 

3

--------------------------------------------------------------------------------


 

Governmental Authority that directly or indirectly deprives BLFC of any assets
or their use or of the ability to operate its business or a material part
thereof; or (D) any war (whether or not declared), insurrection, revolution,
hostile act, civil strife or similar events occurring in such jurisdiction which
has the same effect as the events described in clause (A), (B) or (C) above (in
each of the cases contemplated in clauses (A) through (D) above, to the extent
occurring or existing on or at any time after the date of this Guaranty).

 

The obligations of the Guarantor under this Guaranty shall not be affected by
the amount of credit extended to BLFC, any repayment by BLFC to the
Administrative Agent or the Lenders (in each case, other than the full and final
payment of all of the Guaranty Obligations), the allocation by the
Administrative Agent or the Lenders of any repayment, any compromise or
discharge of the Guaranty Obligations, any application, release or substitution
of collateral or other security therefor, the release of any guarantor, surety
or other Person obligated in connection with any document or instrument executed
in respect of the Guaranty Obligations, or any further advances to BLFC.

 

Section 4.                                           Waiver.  The Guarantor
hereby waives (a) promptness, diligence, notice of acceptance, presentment,
demand, protest, notice of protest and dishonor, notice of default, notice of
intent to accelerate, notice of acceleration and any other notice with respect
to any of the Guaranty Obligations and this Guaranty, (b) any requirement that
the Administrative Agent or the Lenders protect, secure, perfect or insure any
security interest or Lien on any property subject thereto or exhaust any right
or take any action against BLFC or any other Person or entity or any collateral
or that BLFC or any other Person or entity be joined in any action hereunder,
(c) the defense of the statute of limitations in any action under this Guaranty
or for the collection or performance of the Guaranty Obligations, (d) any
defense arising by reason of any lack of corporate authority, (e) any defense
based upon any guaranteed party’s errors or omissions in the administration of
the Guaranty Obligations except to the extent that any error or omission is
caused by such guaranteed party’s bad faith, gross negligence or willful
misconduct, (f) any rights to set-offs and counterclaims and (g) any defense
based upon an election of remedies which destroys or impairs the subrogation
rights of the Guarantor or the right of the Guarantor to proceed against BLFC or
any other obligor of the Guaranty Obligations for reimbursement.  All dealings
between BLFC or the Guarantor, on the one hand, and the Administrative Agent and
the Lenders, on the other hand, shall likewise be conclusively presumed to have
been had or consummated in reliance upon this Guaranty.  Should the
Administrative Agent seek to enforce the obligations of the Guarantor hereunder
by action in any court, the Guarantor waives any necessity, substantive or
procedural, that a judgment previously be rendered against BLFC or any other
Person, or that any action be brought against BLFC or any other Person, or that
BLFC or any other Person should be joined in such cause.  Such waiver shall be
without prejudice to the Administrative Agent at its option to proceed against
BLFC or any other Person, whether by separate action or by joinder.  The
Guarantor further expressly waives each and every right to which it may be
entitled by virtue of the suretyship law of the State of New York or any other
applicable jurisdiction.

 

4

--------------------------------------------------------------------------------


 

Section 5.                                           Several Obligations;
Continuing Guaranty.  The obligations of the Guarantor hereunder are separate
and apart from BLFC or any other Person (other than the Guarantor), and are
primary obligations concerning which the Guarantor is the principal obligor. 
The Guarantor agrees that this Guaranty shall not be discharged except by
payment in full of the Guaranty Obligations, termination of the Commitments and
complete performance of the obligations of the Guarantor hereunder. The
obligations of the Guarantor hereunder shall not be affected in any way by the
release or discharge of BLFC from the performance of any of the Guaranty
Obligations, whether occurring by reason of law or any other cause, whether
similar or dissimilar to the foregoing.

 

Section 6.                                           Subrogation Rights.  If any
amount shall be paid to the Guarantor on account of subrogation rights at any
time when all the Guaranty Obligations shall not have been paid in full, such
amount shall be held in trust for the benefit of the Administrative Agent and
shall forthwith be paid to the Administrative Agent to be applied to the
Guaranty Obligations as specified in the Loan Documents.  If (a) the Guarantor
makes a payment to the Administrative Agent of all or any part of the Guaranty
Obligations and (b) all the Guaranty Obligations have been paid in full and the
Commitments have terminated, the Administrative Agent will, at the Guarantor’s
request, execute and deliver to the Guarantor appropriate documents, without
recourse and without representation or warranty of any kind whatsoever,
necessary to evidence the transfer by subrogation to the Guarantor of any
interest in the Guaranty Obligations resulting from such payment by the
Guarantor.  The Guarantor hereby agrees that it shall have no rights of
subrogation with respect to amounts due to the Administrative Agent or the
Lenders until such time as all obligations of BLFC to the Lenders and the
Administrative Agent have been paid in full, the Commitments have been
terminated and the Credit Agreement has been terminated.

 

Section 7.                                           Representations and
Warranties.  The Guarantor hereby represents and warrants as follows:

 

(a)                                 Financial Condition.

 

(i)                                     The consolidated balance sheet of the
Guarantor and its consolidated Subsidiaries as at December 31, 2013 and the
related consolidated statements of income for the fiscal year ended on such
date, reported on by the Guarantor’s independent public accountants, copies of
which have heretofore been furnished to the Administrative Agent, are complete
and correct, in all material respects, and present fairly the financial
condition of the Guarantor and its consolidated Subsidiaries as at such date,
and the results of operations for the fiscal year then ended.  Such financial
statements, including any related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the external auditors and as disclosed therein,
if any).

 

(ii)                                  Except as disclosed in Schedule V attached
hereto, neither the Guarantor nor its consolidated Subsidiaries had, at the date
of the most recent balance sheet referred to above, any material guarantee
obligation, contingent

 

5

--------------------------------------------------------------------------------


 

liability (as defined in accordance with GAAP), or any long-term lease or
unusual forward or long-term commitment, including, without limitation, any
interest rate or foreign currency swap or exchange transaction, which is not
reflected in the foregoing statements or in the notes thereto, except for
guarantees, indemnities or similar obligations of the Guarantor or a
consolidated Subsidiary supporting obligations of one Subsidiary to another
Subsidiary.

 

(iii)                               During the period from December 31, 2013 to
and including the date hereof, except as disclosed in Schedule V attached
hereto, neither the Guarantor nor its consolidated Subsidiaries has sold,
transferred or otherwise disposed of any material part of its business or
property, nor has it purchased or otherwise acquired any business or property
(including any capital stock of any other Person) material in relation to the
consolidated financial condition of the Guarantor and its consolidated
Subsidiaries at December 31, 2013.

 

(b)                                 No Change.  Since December 31, 2013, except
as disclosed in Schedule I hereof, there has been no development or event which
has had or could, in the Guarantor’s good faith reasonable judgment, reasonably
be expected to have a Material Adverse Effect.

 

(c)                                  Corporate Existence; Compliance with Law. 
The Guarantor and each of its Subsidiaries (i) is duly organized and validly
existing under the laws of the jurisdiction of its incorporation, (ii) has the
corporate power and authority, and the legal right, to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (iii) is duly qualified under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, except where the
failure to be so duly qualified could not reasonably be expected to have a
Material Adverse Effect and (iv) is in compliance with all Requirements of Law
and Contractual Obligations, except any non-compliance which could not
reasonably be expected to have a Material Adverse Effect.

 

(d)                                 Corporate Power; Authorization; Enforceable
Obligations.  The Guarantor and each of its Subsidiaries has the corporate power
and authority, and the legal right, to make, deliver and perform this Guaranty
and each of the other Loan Documents and Transaction Documents to which such
Person is a party and to borrow thereunder and has taken all necessary corporate
action to authorize (i) the borrowings on the terms and conditions of the Loan
Documents and Transaction Documents to which such Person is a party, (ii) the
execution, delivery and performance of this Guaranty and each of the other Loan
Documents and Transaction Documents to which such Person is a party and
(iii) the remittance of payments in the applicable currency of all amounts
payable hereunder and thereunder.  No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the borrowings under the Loan
Documents or Transaction

 

6

--------------------------------------------------------------------------------


 

Documents, the remittance of payments in the applicable currency in accordance
with the terms hereof and thereof or with the execution, delivery, performance,
validity or enforceability of this Guaranty and each of the other Loan Documents
and Transaction Documents.  This Guaranty and each of the other Loan Documents
and Transaction Documents to which the Guarantor and/or any of its Subsidiaries
are a party have been duly executed and delivered on behalf of the Guarantor and
each of such Subsidiaries.  Each of this Guaranty and each of the other Loan
Documents and Transaction Documents to which the Guarantor and/or any of its
Subsidiaries are a party constitutes a legal, valid and binding obligation of
the Guarantor and each of such Subsidiaries enforceable against the Guarantor
and each of such Subsidiaries in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or law).

 

(e)                                  No Legal Bar.  The execution, delivery and
performance by the Guarantor of this Guaranty, and by it and each of its
Subsidiaries of the other Loan Documents and Transaction Documents to which each
such entity is a party, the borrowings thereunder and the use of the proceeds
thereof will not violate any Requirement of Law or Contractual Obligation to
which the Guarantor or any of its Subsidiaries are a party or by which it or
they are bound and will not result in, or require, the creation or imposition of
any Lien on any of the properties or revenues of any of the Guarantor or its
Subsidiaries pursuant to any such Requirement of Law or Contractual Obligation.

 

(f)                                   No Material Litigation.  Except as
disclosed in Schedule VI attached hereto, no litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Guarantor, threatened by or against the Guarantor or any
of its Subsidiaries or against any of their respective properties or revenues
(a) with respect to this Guaranty or the other Loan Documents or Transaction
Documents or any of the transactions contemplated hereby or thereby or (b) which
could reasonably be expected to have a Material Adverse Effect.

 

(g)                                  Ownership of Property; Liens.  The
Guarantor and each of its Subsidiaries has good record and marketable title in
fee simple to, or a valid leasehold interest in, all its material real property,
and good title to, or a valid leasehold interest in, all its other material
property except for defects in title which would not have a Material Adverse
Effect, and none of the property is subject to any Lien that secures Secured
Indebtedness, other than a Lien that secures Permitted Secured Indebtedness or
any other Secured Indebtedness permitted under Section 8.2(a)(iv) of this
Guaranty.

 

(h)                                 Environmental Matters.  The Guarantor and
its Subsidiaries have obtained all permits, licenses and other authorizations
that are necessary to operate their respective business and required under all
applicable Environmental Laws, except where

 

7

--------------------------------------------------------------------------------


 

the failure to do so would not reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule II attached hereto, (i) Hazardous
Materials have not at any time been generated, used, treated or stored on,
released or disposed of on, or transported to or from, any property owned,
leased, used, operated or occupied by the Guarantor or any of its Subsidiaries
or, to the best of the Guarantor’s knowledge, any property adjoining or in the
vicinity of any such property except in compliance with all applicable
Environmental Laws other than where the failure to do so would not reasonably be
expected to have a Material Adverse Effect and (ii) there are no past, pending
or threatened (in writing) Environmental Claims against the Guarantor or any of
its Subsidiaries or any property owned, leased, used, operated or occupied by
the Guarantor or any of its Subsidiaries that individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect.  The operations
of the Guarantor and its Subsidiaries are in compliance in all material respects
with all terms and conditions of the required permits, licenses, certificates,
registrations and authorizations, and are also in compliance in all material
respects with all other limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
the Environmental Laws, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

 

(i)                                     No Default.  Except with respect to the
Indebtedness set forth on Schedule III attached hereto, neither the Guarantor
nor any of its Subsidiaries is in default under or with respect to any
agreement, instrument or undertaking to which it is a party or by which it is
bound in any respect which could reasonably be expected to have a Material
Adverse Effect.  No Series 2002-1 Early Amortization Event, Potential
Series 2002-1 Early Amortization Event, Event of Default or Default has occurred
and is continuing.

 

(j)                                    Taxes.  Under the laws of Bermuda, the
execution, delivery and performance by the Guarantor of this Guaranty and by it
and each of its Subsidiaries (as the case may be) of the other Loan Documents
and Transaction Documents to which they are a party and all payments of
principal, interest, fees and other amounts hereunder and thereunder are exempt
from all income or withholding taxes, stamp taxes, charges or contributions of
Bermuda or any political subdivision or taxing authority thereof, irrespective
of the fact that the Administrative Agent or any of the Lenders may have a
representative office or subsidiary in Bermuda.  Except as otherwise provided
herein or therein, the Guarantor is validly obligated to make all payments due
under this Guaranty free and clear of any such tax, withholding or charge so
that the Administrative Agent and the Lenders shall receive the amounts due as
if no such tax, withholding or charge had been imposed.

 

(k)                                 Pari Passu Status.  The obligations of the
Guarantor hereunder constitute direct, general obligations of the Guarantor and
rank at least pari passu (in priority of payment) with all other unsecured,
unsubordinated Indebtedness (other than any such Indebtedness that is preferred
by mandatory provisions of law) of the Guarantor.

 

8

--------------------------------------------------------------------------------


 

(l)                                     Purpose of Loans.  The proceeds of the
Loans under the Credit Agreement shall be used by BLFC solely to either (i) make
advances under the Series 2002-1 VFC, (ii) repay Permitted Indebtedness
outstanding from time to time or (iii) pay expenses incurred in connection with
the Credit Agreement and any Pari Passu Indebtedness.  Notwithstanding the
foregoing, any other use of the proceeds of the Loans under the Credit Agreement
shall not affect the obligations of the Guarantor hereunder.

 

(m)                             Information.  All information (including, with
respect to the Guarantor, without limitation, the financial statements required
to be delivered pursuant hereto), which has been made available to the
Administrative Agent or any Lender by or on behalf of the Guarantor in
connection with the transactions contemplated hereby and the other Loan
Documents and Transaction Documents is complete and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements were made; provided, that, with respect to projected financial
information provided by or on behalf of the Guarantor, the Guarantor represents
only that such information was prepared in good faith by management of the
Guarantor on the basis of assumptions believed by such management to be
reasonable as of the time made.

 

(n)                                 Designated Obligors.  On the date hereof, BL
directly or indirectly owns the percentage of the voting stock of each
Designated Obligor (other than BL) set forth on Schedule IV attached hereto.

 

(o)                                 Restrictions on Designated Obligors.  There
is no legal or regulatory restriction on the ability of any Designated Obligor
to pay dividends to the Guarantor out of earnings at such times as such
Designated Obligor is not deemed to be insolvent pursuant to the laws of its
jurisdiction of incorporation nor any legal or regulatory restriction preventing
the Guarantor from converting such dividend payments to Dollars or Euros.

 

(p)                                 Federal Regulations.  No part of the
proceeds of any advances under the Investor Certificates will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System of the United States as now and from time to time
hereafter in effect.

 

(q)                                 Investment Company Act.  The Guarantor is
not an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.

 

(r)                                    Solvency.  The Guarantor is, individually
and together with its Subsidiaries, Solvent.

 

9

--------------------------------------------------------------------------------


 

(s)                                   Consideration.  The Guarantor has
received, or will receive, direct or indirect benefit from the making of this
Guaranty.  The Guarantor has, independently and without reliance upon the
Administrative Agent or any Lender and based on such documents and information
it has deemed appropriate, made its own credit analysis and decision to enter
into this Guaranty.

 

(t)                                    Sanctions.

 

(i)                                     To the best of the knowledge of the
Responsible Officers of the Guarantor, the Guarantor and its Subsidiaries are,
to the extent applicable, in compliance in all material respects with Sanctions.

 

(ii)                                  To the best of the knowledge of the
Responsible Officers of the Guarantor, the Guarantor is not, and no Subsidiary
and no director or senior officer of the Guarantor or any Subsidiary, is any of
the following:

 

(a)                                 a Restricted Party;

 

(b)                                 a Person owned 50% or more or controlled by,
or acting on behalf of, any Restricted Party; or

 

(c)                                  a Person that commits, threatens or
conspires to commit or support “terrorism” as defined in the Executive Order.

 

(iii)                               The Guarantor has implemented and maintains
in effect policies and procedures designed to promote compliance by the
Guarantor, its Subsidiaries and their respective directors, officers and
employees with applicable Anti-Corruption Laws and Sanctions.

 

The Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date hereof and the date of
each borrowing by BLFC under the Credit Agreement, on and as of all such dates.

 

Section 8.                                           Covenants.

 

8.1                               Affirmative Covenants.  The Guarantor hereby
agrees that, so long as (i) any Loan remains outstanding and unpaid or any other
amount is owing to the Administrative Agent or any Lender under the Credit
Agreement or (ii) the Commitments have not been terminated:

 

(a)                                 Financial Statements.  The Guarantor shall
furnish to the Administrative Agent (who shall furnish a copy to each Lender):

 

(i)                                     promptly after each annual meeting of
the Guarantor, but in any event within one hundred and twenty (120) days after
the end of each fiscal

 

10

--------------------------------------------------------------------------------


 

year of the Guarantor, a copy of the audited consolidated balance sheet of the
Guarantor and its consolidated Subsidiaries at the end of such year and related
audited consolidated statements of income and retained earnings and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, certified by independent public accountants reasonably
acceptable to the Administrative Agent;

 

(ii)                                  as soon as available, but in any event not
later than sixty (60) days after the end of each of the first three quarters of
each fiscal year of the Guarantor, the unaudited consolidated balance sheet of
the Guarantor as at the end of such quarter and the related unaudited
consolidated statement of income for such quarter and the portion of the fiscal
year through the end of such quarter, setting forth in each case in comparative
form the figures for the previous year, each in the form reasonably acceptable
to the Administrative Agent, certified by the chief financial officer of the
Guarantor; and

 

(iii)                               such additional financial and other
information as the Administrative Agent (at the request of any Lender or
otherwise) may from time to time reasonably request;

 

all such financial statements furnished under clause (i) above to be complete
and correct in all material respects and prepared in reasonable detail in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein); provided, however, that the
Guarantor shall not be required to deliver the financial statements described
under clauses (i) and (ii) above if such statements are available within the
time period required by applicable Requirements of Law on EDGAR or from other
public sources.

 

(b)                                 Quarterly Compliance Certificates.  The
Guarantor shall, within sixty (60) days after the end of each of the first three
fiscal quarters of each fiscal year and one hundred and twenty (120) days after
the end of each fiscal year, furnish to the Administrative Agent its certificate
signed by its chief financial officer, treasurer or controller stating that, to
the best of such officer’s knowledge, during such period each of the Guarantor
and BLFC has observed or performed all of its covenants and other agreements,
and satisfied every condition contained in this Guaranty and the other Loan
Documents and Transaction Documents and any other related documents to be
observed, performed or satisfied by each of them, and that such officer has
obtained no knowledge of any Series 2002-1 Early Amortization Event, Potential
Series 2002-1 Early Amortization Event, Event of Default or Default except as
specified in such certificate and showing in reasonable detail the calculations
evidencing compliance with the covenants in subsection 8.2(a).

 

(c)                                  Conduct of Business and Maintenance of
Existence.  The Guarantor shall, and shall cause each of the Designated Obligors
to:  (i) except as permitted by subsection 8.2(b), preserve, renew and keep in
full force and effect its

 

11

--------------------------------------------------------------------------------


 

corporate existence; and (ii) take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business, except where the failure to maintain the same would not have a
Material Adverse Effect.

 

(d)                                 Compliance with Laws and Contractual
Obligations; Authorization.  The Guarantor shall, and shall cause each of its
Subsidiaries to, comply in all respects with all Requirements of Law and
Contractual Obligations, except where failure to so comply would not have a
Material Adverse Effect, and the Guarantor shall obtain, comply with the terms
of and do all that is necessary to maintain in full force and effect all
authorizations, approvals, licenses and consents required in or by any
applicable laws and regulations to enable it lawfully to enter into and perform
its obligations under this Guaranty or to ensure the legality, validity,
enforceability or admissibility in evidence of this Guaranty and the other Loan
Documents and Transaction Documents.

 

(e)                                  Maintenance of Property; Insurance.  The
Guarantor shall, and shall cause each of its Subsidiaries to, keep all property
useful and necessary in its business in good working order and condition, except
where failure to do so would not have a Material Adverse Effect; and maintain
with financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks as are
customary for the Guarantor’s type of business.

 

(f)                                   Inspection of Property; Books and
Records.  The Guarantor shall, and shall cause each of the Designated Obligors
to, keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities; and permit
representatives of the Administrative Agent and each Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any time and as often as may reasonably be desired, provided that the
Administrative Agent and each Lender has given reasonable prior written notice
and the Administrative Agent and each Lender has executed a confidentiality
agreement reasonably satisfactory to the Guarantor.

 

(g)                                  Notices.  The Guarantor shall give notice
to the Administrative Agent promptly after becoming aware of the same, of
(i) the occurrence of any Series 2002-1 Early Amortization Event, Potential
Series 2002-1 Early Amortization Event, Event of Default or Default, including
any steps taken to remedy or mitigate the effect of such default; (ii) any
changes in taxes, duties or other fees of Bermuda or any political subdivision
or taxing authority thereof or any change in any laws of Bermuda, in each case,
that may affect any payment due under this Guaranty or the other Loan Documents
and Transaction Documents; (iii) any change in the Guarantor’s, BLFC’s or the
Master Trust’s public or private rating by S&P or Moody’s; and (iv) any
development or event which has had, or which the Guarantor in its good faith
judgment believes will have, a Material Adverse Effect.

 

12

--------------------------------------------------------------------------------


 

(h)                                 Pari Passu Obligations.  The Guarantor shall
ensure that its obligations hereunder at all times constitute direct, general
obligations of the Guarantor ranking at least pari passu in right of payment
with all other unsecured, unsubordinated Indebtedness (other than Indebtedness
that is preferred by mandatory provisions of law) of the Guarantor.

 

(i)                                     Maintenance of Designated Obligors.  The
Guarantor will not and will not permit any of its Subsidiaries directly or
indirectly to convey, sell, transfer or otherwise dispose of, or grant any
Person an option to acquire, in one transaction or a series of transactions more
than 50% of the voting stock of a Designated Obligor (other than BL) unless such
conveyance, sale, transfer or disposition does not cause a Series 2002-1 Early
Amortization Event, Potential Series 2002-1 Early Amortization Event, Event of
Default or Default and either (i) such conveyance, sale, transfer or disposition
is among the Guarantor and its Subsidiaries or (ii) (A) the Guarantor or such
Subsidiary uses the net proceeds of such stock conveyance, sale, transfer or
disposition to repay in full the aggregate principal and interest due and owing
with respect to all Intercompany Loans outstanding as to which the Designated
Obligor is the Obligor and (B) to the extent such net proceeds exceed the
amounts required to be paid pursuant to clause (A), the Guarantor or such
Subsidiary either (1) reinvests or enters into a contract to reinvest all such
excess net proceeds in productive replacement fixed assets of a kind then used
or usable in the business of the Guarantor or any of its Subsidiaries or
(2) uses such excess net proceeds to make payments on the Guarantor’s or its
Subsidiaries’ other Indebtedness.

 

(j)                                    Payment of Taxes.  The Guarantor shall
pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all taxes, assessments and similar governmental
charges imposed on it, its incomes, profits or properties, except where (i) the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves to the extent required by GAAP with respect
thereto have been provided on the books of the Guarantor or (ii) the nonpayment
of all such taxes, assessments and charges in the aggregate would not reasonably
be expected to have a Material Adverse Effect.

 

(k)                                 Environmental Laws.  Unless, in the good
faith judgment of the Guarantor, the failure to do so would not reasonably be
expected to have a Material Adverse Effect, the Guarantor will comply in all
material respects, and cause each of its Subsidiaries to comply in all material
respects, with the requirements of all applicable Environmental Laws and will
immediately pay or cause to be paid all costs and expenses incurred in such
compliance, except such costs and expenses which are being contested in good
faith by appropriate proceedings if the Guarantor or such Subsidiary, as
applicable, is maintaining adequate reserves (in the good faith judgment of the
management of the Guarantor) with respect thereto in accordance with GAAP. 
Unless the failure to do so would not reasonably be expected to have a Material
Adverse Effect, the Guarantor shall not, nor shall it permit or suffer any of
its Subsidiaries to, generate, use, manufacture, refine, transport, treat,
store, handle, dispose of, transfer, produce or process Hazardous

 

13

--------------------------------------------------------------------------------


 

Materials other than in the ordinary course of business and in material
compliance with all applicable Environmental Laws, and shall not, and shall not
permit or suffer any of its Subsidiaries to, cause or permit, as a result of any
intentional or unintentional act or omission on the part of the Guarantor or any
Subsidiary thereof, the installation or placement of Hazardous Materials in
material violation of or actionable under any applicable Environmental Laws onto
any of its property or suffer the material presence of Hazardous Materials in
violation of or actionable under any applicable Environmental Laws on any of its
property without having taken prompt steps to remedy such violation.  Unless its
failure to do so would not reasonably be expected to have a Material Adverse
Effect, the Guarantor shall, and shall cause each of its Subsidiaries to,
promptly undertake and diligently pursue to completion any investigation, study,
sampling and testing, as well as any cleanup, removal, remedial or other action
required of the Guarantor or any Subsidiary under any applicable Environmental
Laws in the event of any release of Hazardous Materials.

 

(l)                                     ERISA.  The Guarantor shall give to the
Administrative Agent the following notices and documents (provided that, solely
with respect to clauses (i), (ii) and (iii) below, the Guarantor shall only be
obligated to provide such notices and documents to the extent that any of the
events or occurrences described in such clauses is reasonably expected to result
in a material liability):

 

(i)                                     ERISA Events.  Promptly and in any event
within ten (10) days after the Guarantor or any of its ERISA Affiliates knows or
has reason to know that any ERISA Event has occurred, a statement of the chief
financial officer of the Guarantor or such ERISA Affiliate describing such ERISA
Event and the action, if any, that the Guarantor or such ERISA Affiliate has
taken and proposes to take with respect thereto;

 

(ii)                                  Plan Terminations.  Promptly and in any
event within two (2) Business Days after receipt thereof by the Guarantor or any
of its ERISA Affiliates, copies of each notice from the PBGC stating its
intention to terminate any Plan or to have a trustee appointed to administer any
Plan; and

 

(iii)                               Multiemployer Plan Notices.  Promptly and in
any event within five (5) Business Days after receipt thereof by the Guarantor
or any of its ERISA Affiliates from the sponsor of a Multiemployer Plan, copies
of each notice concerning (A) the imposition of Withdrawal Liability by any such
Multiemployer Plan, or (B) the reorganization or termination, within the meaning
of Title IV of ERISA, of any such Multiemployer Plan or (C) the amount of
liability incurred by the Guarantor or any of its ERISA Affiliates in connection
with any event described in clause (A) or (B) above.

 

(iv)                              Additional Multiemployer Plan Notices.
Promptly upon request, copies of (A) any documents described in
Section 101(k) of ERISA that the Guarantor or any of its ERISA Affiliates may
request with respect to any

 

14

--------------------------------------------------------------------------------


 

Multiemployer Plan, and (B) any notices described in Section 101(l) of ERISA
that the Guarantor or any of its ERISA Affiliates may request with respect to
any Multiemployer Plan; provided, that if the Guarantor or the applicable ERISA
Affiliate has not requested such documents or notices from the administrator or
sponsor of the applicable Multiemployer Plan, upon the request of the
Administrative Agent, which request shall not be more frequent than once during
any twelve (12) month period, the Guarantor or applicable ERISA Affiliate shall
promptly make a request for such documents or notices and shall provide copies
of such documents and notices promptly and in any event within five (5) Business
Days after receipt thereof.

 

(m)                             Sanctions Actions or Investigations.  Promptly
upon a Responsible Officer of the Guarantor becoming aware that the Guarantor or
any of its Subsidiaries has received formal notice that it has become the
subject of any material action or investigation under any Sanctions, the
Guarantor shall, to the extent permitted by law, supply to the Administrative
Agent details of any such material action or investigation.

 

(n)                                 Anti-Corruption and Sanctions Compliance
Policies and Procedures.  The Guarantor will maintain in effect policies and
procedures designed to promote compliance by the Guarantor, its Subsidiaries and
their respective directors, officers and employees with applicable
Anti-Corruption Laws and Sanctions.

 

8.2                               Negative Covenants.  The Guarantor hereby
agrees that, so long as (i) any Loan remains outstanding and unpaid or any other
amount is owing to the Administrative Agent or any Lender under the Credit
Agreement or (ii) the Commitments have not been terminated:

 

(a)                                 Financial Covenants.  The Guarantor shall
not at any time permit:

 

(i)                                     its Consolidated Net Worth (as
calculated at the end of each fiscal quarter of the Guarantor) to be less than
U.S.$4,000,000,000 (to be tested quarterly);

 

(ii)                                  the ratio of its consolidated Adjusted Net
Debt to consolidated Adjusted Capitalization (each as calculated at the end of
each fiscal quarter of the Guarantor) to be greater than 0.635:1.0 (to be tested
quarterly);

 

(iii)                               the ratio of its Total Consolidated Current
Assets to Total Consolidated Current Liabilities, each as calculated at the end
of each fiscal quarter of the Guarantor, to be less than 1.1 to 1.0 (to be
tested quarterly); and

 

(iv)                              the aggregate outstanding principal balance of
all Secured Indebtedness (excluding any Permitted Secured Indebtedness) incurred
by the Guarantor and its Subsidiaries to be greater than an amount equal to five
percent

 

15

--------------------------------------------------------------------------------


 

(5%) of the Total Tangible Assets of the Guarantor and its Subsidiaries, as
calculated at the end of each fiscal quarter of the Guarantor and as determined
in accordance with GAAP (to be tested quarterly).

 

(b)                                 Limitation of Fundamental Changes.  The
Guarantor shall not enter into any transaction of merger, consolidation or
amalgamation (other than any merger or amalgamation of any Subsidiary with and
into the Guarantor so long as the Guarantor shall be the surviving, resulting or
continuing company) or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets.

 

(c)                                  Restrictions on Dividends or Loans by
Designated Obligors.  The Guarantor shall not permit any Designated Obligor to
enter into any agreement restricting the payment of dividends or the making of
loans by it to the Guarantor or to any other Designated Obligor, except that the
Guarantor may permit a Designated Obligor to be party to agreements (i) limiting
the payment of dividends by such Designated Obligor following a default or an
event of default under such agreement and (ii) requiring the compliance by such
Designated Obligor with specified net worth, working capital or other similar
financial tests and (iii) restricting loans to be made by such Designated
Obligor to any other Obligor or the Guarantor to such loans which accrue
interest at a rate greater than or equal to such lending Designated Obligor’s
average cost of funds as determined in good faith by the Board of Directors of
such Designated Obligor.

 

(d)                                 Intercompany Loans.  Notwithstanding any
provision to the contrary set forth in the Transaction Documents (including,
without limitation, clause (s) of the definition of “Eligible Loan” in Annex X),
the Guarantor (i) shall not permit any Seller to sell, transfer, assign or
otherwise convey any Intercompany Loan to Bunge Funding under the Sale Agreement
that has a maturity in excess of six (6) years and (ii) shall either cause a
Seller, Bunge Funding or the Trustee to demand repayment of all outstanding
principal and accrued interest under each Intercompany Loan or cause a Seller to
refinance such amounts by making a new Intercompany Loan to the applicable
Obligor within six (6) years from the date of such Intercompany Loan.

 

(e)                                  Anti-Money Laundering.          The
Guarantor will not knowingly conduct its operations in violation of any
applicable financial recordkeeping and reporting requirements of the U.S. Bank
Secrecy Act of 1970, as amended, the money laundering statutes of all
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines issued, administered or enforced by any
applicable authority (collectively, the “Money Laundering Laws”), and no action
or inquiry by or before any authority involving the Guarantor with respect to
Money Laundering Laws is pending or, to the best of the knowledge of the
Responsible Officers of the Guarantor, is threatened.

 

16

--------------------------------------------------------------------------------


 

(f)                                  
Sanctions.                                        The Guarantor will not
knowingly use, or permit any of its Subsidiaries to use, any funds derived from
any activity that would violate Sanctions to pay any of the obligations under
the Loan Documents.

 

8.3                               Use of Websites.

 

(a)                                 The Guarantor may satisfy its obligation to
deliver any public information to the Lenders by posting this information onto
an electronic website designated by the Guarantor and the Administrative Agent
(the “Designated Website”) by notifying the Administrative Agent (i) of the
address of the website together with any relevant password specifications and
(ii) that such information has been posted on the website; provided, that in any
event the Guarantor shall supply the Administrative Agent with one copy in paper
form of any information which is posted onto the website.

 

(b)                                 The Administrative Agent shall supply each
Lender with the address of and any relevant password specifications for the
Designated Website following designation of that website by the Guarantor and
the Administrative Agent.

 

(c)                                  The Guarantor shall promptly upon becoming
aware of its occurrence notify the Administrative Agent if:

 

(i)                                     the Designated Website cannot be
accessed due to technical failure;

 

(ii)                                  the password specifications for the
Designated Website change;

 

(iii)                               any new information which is required to be
provided under this Guaranty is posted onto the Designated Website;

 

(iv)                              any existing information which has been
provided under this Guaranty and posted onto the Designated Website is amended;
or

 

(v)                                 the Guarantor becomes aware that the
Designated Website or any information posted onto the Designated Website is or
has been infected by any electronic virus or similar software.

 

If the Guarantor notifies the Administrative Agent under Section 8.3(c)(i) or
Section 8.3(c)(v) above, all information to be provided by the Guarantor under
this Guaranty after the date of that notice shall be supplied in paper form
unless and until the Administrative Agent is satisfied that the circumstances
giving rise to the notification are no longer continuing.

 

Section 9.                                           Amendments.  No amendment
or waiver of any provision of this Guaranty nor consent to any departure by the
Guarantor therefrom shall in any event be effective unless such amendment or
waiver shall be in writing and signed by the Guarantor and the

 

17

--------------------------------------------------------------------------------


 

Administrative Agent (who shall act following the receipt of the consent of all
of the Lenders).  Such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

Section 10.                                    Notices, Etc.  All notices,
demands, instructions and other communications required or permitted to be given
to or made upon any Person pursuant hereto shall be in writing and shall be
personally delivered or sent by registered, certified or express mail, postage
prepaid, return receipt requested, by recognized overnight courier service or by
facsimile transmission, and shall be deemed to be given for purposes of this
Guaranty, in the case of a notice sent by registered, certified or express mail,
or by recognized overnight courier service, on the date that such writing is
actually delivered to the intended recipient thereof in accordance with the
provisions of this Section 10, or in the case of facsimile transmission, when
received and telephonically confirmed. Unless otherwise specified in a notice
sent or delivered in accordance with the foregoing provisions of this
Section 10, notices, demands, instructions and other communications in writing
shall be given to or made upon the subject parties at their respective Notice
Addresses (or to their respective facsimile transmission numbers) or at such
other address or number as any party may notify to the other parties in
accordance with the provisions of this Section 10.

 

Section 11.                                    No Waiver; Remedies.  No failure
on the part of the Administrative Agent to exercise, and no delay in exercising,
any right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

Section 12.                                    Costs and Expenses.  The
Guarantor agrees to pay, and cause to be paid, on demand all costs and expenses
actually incurred by the Administrative Agent in connection with the enforcement
of this Guaranty including, without limitation, the fees and out of pocket
expenses of outside counsel to the Administrative Agent with respect thereto.
The agreements of the Guarantor contained in this Section 12 shall survive the
payment of all other amounts owing hereunder or under any of the other Guaranty
Obligations.

 

Section 13.                                    Separability.  Should any clause,
sentence, paragraph, subsection or Section of this Guaranty be judicially
declared to be invalid, unenforceable or void, such decision will not have the
effect of invalidating or voiding the remainder of this Guaranty, and the
parties hereto agree that the part or parts of this Guaranty so held to be
invalid, unenforceable or void will be deemed to have been stricken herefrom and
the remainder will have the same force and effectiveness as if such part or
parts had never been included herein.

 

Section 14.                                    Captions.  The captions in this
Guaranty have been inserted for convenience only and shall be given no
substantive meaning or significance whatever in construing the terms and
provisions of this Guaranty.

 

Section 15.                                    Successors and Assigns.  This
Guaranty shall (a) be binding upon the Guarantor and its successors and assigns
and (b) inure to the benefit of and be enforceable by

 

18

--------------------------------------------------------------------------------


 

the Administrative Agent and its successors, transferees and assigns; provided,
however, that any assignment by the Guarantor of its obligations hereunder shall
(i) be subject to the prior written consent of the Administrative Agent acting
on the instructions of all of the Lenders at their complete discretion, and
(ii) only be made to a one hundred percent (100%) owned Affiliate of the
Guarantor.

 

Section 16.                                    Limitation by Law.  All rights,
remedies and powers provided in this Guaranty may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Guaranty are intended to be subject to all
applicable mandatory provisions of law which may be controlling and to be
limited to the extent necessary so that they will not render this Guaranty
invalid, unenforceable, in whole or in part, or not entitled to be recorded,
registered or filed under the provisions of any applicable law.

 

Section 17.                                    Substitution of Guaranty. 
Subject to the prior written consent of the Administrative Agent acting on the
instructions of all of the Lenders at their complete discretion, the Guarantor
shall, during the term of this Guaranty, be permitted at its option to provide
collateral to the Administrative Agent or another form of credit support as a
substitute for its obligations under this Guaranty.  The Guarantor agrees to
execute whatever security or credit support documents the Administrative Agent
reasonably requests in order to effectuate the provisions of this Section 17.

 

Section 18.                                    GOVERNING LAW; FOREIGN PARTY
PROVISIONS.

 

(a)                                 THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING,
WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK).

 

(b)                                 Consent to Jurisdiction.  The Guarantor
irrevocably submits to the non-exclusive jurisdiction of any New York state or
U.S. federal court sitting in the Borough of Manhattan, The City of New York, in
any action or proceeding relating to its obligations, liabilities or any other
matter arising out of or in connection with this Guaranty or the other Loan
Documents and Transaction Documents.  The Guarantor hereby irrevocably agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York state or U.S. federal court.  The Guarantor also
hereby irrevocably waives, to the fullest extent permitted by law, any objection
to venue or the defense of an inconvenient forum to the maintenance of any such
action or proceeding in any such court.

 

(c)                                  Appointment for Agent for Service of
Process.  The Guarantor hereby (i) irrevocably designates and appoints its chief
financial officer (from time to time) at its principal executive offices at 50
Main Street, White Plains, New York 10606 (the “Authorized Agent”), as its agent
upon which process may be served in any suit, action or proceeding related to
this Guaranty and represents and warrants that the Authorized Agent has accepted
such designation and (ii) agrees that service of process

 

19

--------------------------------------------------------------------------------


 

upon the Authorized Agent and written notice of said service to the Guarantor
mailed or delivered by a recognized international courier service (with proof of
delivery) to its Secretary or any Assistant Secretary at its registered office
at 2 Church Street, Hamilton, Bermuda, shall be deemed in every respect
effective service of process upon the Guarantor in any such suit or proceeding. 
The Guarantor further agrees to take any and all action, including the execution
and filing of any and all such documents and instruments, as may be necessary to
continue such designation and appointment of the Authorized Agent in full force
and effect so long as the Guaranty is in existence.

 

(d)                                 Waiver of Immunities.  To the extent that
the Guarantor or any of its properties, assets or revenues may have or may
hereafter become entitled to, or have attributed to them, any right of immunity,
on the grounds of sovereignty, from any legal action, suit or proceeding, from
set-off or counterclaim, from the jurisdiction of any court, from service of
process, from attachment upon or prior to judgment, or from attachment in aid of
execution of judgment, or from execution of judgment, or other legal process or
proceeding for the giving of any relief or for the enforcement of any judgment,
in any jurisdiction in which proceedings may at any time be commenced, with
respect to its obligations, liabilities or any other matter under or arising out
of or in connection with this Guaranty or any other Loan Documents and
Transaction Documents, the Guarantor hereby irrevocably and unconditionally, to
the extent permitted by applicable law, waives and agrees not to plead or claim
any such immunity and consents to such relief and enforcement.

 

(e)                                  Taxes.

 

(i)                                     Any payments by or on behalf of the
Guarantor to the Administrative Agent hereunder shall be made free and clear of,
and without deduction or withholding for or on account of, any Taxes; provided,
that if any Taxes are required to be deducted or withheld from any amounts
payable to the Administrative Agent, as determined in good faith by the
applicable Withholding Agent, (x) the applicable Withholding Agent shall be
entitled to make such deduction or withholding and shall timely pay the amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law and (y) if such Tax is an Indemnified Tax, then the sum payable
by the Guarantor to the Administrative Agent shall be increased to the extent
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section), the Administrative Agent receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(ii)                                  Whenever any Indemnified Taxes are payable
by the Guarantor, as promptly as possible thereafter the Guarantor shall send to
the Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received

 

20

--------------------------------------------------------------------------------


 

by the Guarantor showing payment thereof, a copy of the tax return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent. The Guarantor shall indemnify the Administrative Agent
(for its own benefit or for the benefit of a Lender), within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by the Administrative Agent or any Lender or
required to be withheld or deducted from a payment to the Administrative Agent
or any Lender and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Guarantor by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(iii)                               If any Lender (or participant) is entitled
to an exemption from or reduction of withholding Tax with respect to payments
made hereunder, the Administrative Agent shall obtain from such Lender and shall
deliver to the Guarantor, at the time or times prescribed by applicable law or
reasonably requested by the Guarantor, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender (or
participant) is legally entitled to complete, execute and deliver such
documentation and in such Lender’s (or participant’s) reasonable judgment such
completion, execution or submission would not materially prejudice the legal or
commercial position of such Lender (or participant).

 

(iv)                              If the Administrative Agent or a Lender
determines, in its sole good faith discretion, that it has received a refund of
any Indemnified Taxes as to which the Administrative Agent has been indemnified
by the Guarantor or with respect to which the Guarantor has paid additional
amounts pursuant to this Section 18(e), the Administrative Agent (on its own
behalf or on behalf of such Lender) shall pay to the Guarantor an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Guarantor under this Section 18(e) with respect to
Indemnified Taxes giving rise to such refund), net of all out-of-pocket expenses
of the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Guarantor agrees to pay, upon the request of the
Administrative Agent, the amount paid over to the Guarantor pursuant to this
Section 18(e)(iv) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent (for its own
benefit or for the benefit of such Lender) in the event that the Administrative
Agent or such Lender is required to repay such refund to such Governmental
Authority. Notwithstanding

 

21

--------------------------------------------------------------------------------


 

anything to the contrary in this Section 18(e)(iv), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 18(e)(iv) the payment of which would place the
indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 18(e)(iv) shall not be construed to
require the Administrative Agent or a Lender to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the Guarantor.

 

(f)                                   Judgment Currency.  The obligations of the
Guarantor in respect of any sum due to the Administrative Agent or any Lender
hereunder or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Guarantor as a separate
obligation and notwithstanding any such judgment, agrees to indemnify the
Applicable Creditor against such loss.  The obligations of the Guarantor
contained in this Section shall survive the termination of this Guaranty and the
Credit Agreement and the payment of all other amounts owing hereunder and
thereunder.

 

Section 19.                                    WAIVER OF JURY TRIAL.  THE
GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR
FOR ANY TRANSACTIONS CONTEMPLATED BY THIS GUARANTY AND FOR ANY COUNTERCLAIM
THEREIN.  THE GUARANTOR ACKNOWLEDGES THAT (A) THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO THIS GUARANTY, (B) IT HAS RELIED ON THIS WAIVER IN
ENTERING INTO THIS GUARANTY AND (C) IT WILL CONTINUE TO RELY ON THIS WAIVER IN
FUTURE DEALINGS RELATED TO THIS GUARANTY.  THE GUARANTOR REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL ADVISERS AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS AFTER CONSULTATION WITH ITS LEGAL
ADVISERS.  IN THE EVENT OF ANY LEGAL PROCEEDING RELATING TO THIS GUARANTY, ANY
OTHER LOAN DOCUMENT OR FOR ANY TRANSACTIONS CONTEMPLATED BY THIS GUARANTY, THIS
GUARANTY MAY BE FILED AS EVIDENCE OF THE GUARANTOR’S WAIVER OF A TRIAL BY JURY.

 

22

--------------------------------------------------------------------------------


 

Section 20.                                    Reinstatement.  This Guaranty
shall be reinstated to the extent of payments made to the Guarantor as
reimbursement of amounts advanced by the Guarantor hereunder.  The Guarantor
agrees that this Guaranty shall continue to be effective or be reinstated, as
the case may be, if at any time any part of any payment of principal of, or
interest on, the Guaranty Obligations is stayed, rescinded or must otherwise be
restored by the Administrative Agent upon the bankruptcy or reorganization of
BLFC or any other Person.

 

Section 21.                                    JPMorgan Chase Conflict Waiver. 
JPMorgan Chase acts as Administrative Agent and Lender and may provide other
services or facilities from time to time (the “JPMorgan Chase Roles”).  The
Guarantor and each other party hereto acknowledges and consents to any and all
JPMorgan Chase Roles, waives any objections it may have to any actual or
potential conflict of interest caused by JPMorgan Chase acting as Administrative
Agent or as Lender hereunder and acting as or maintaining any of the JPMorgan
Chase Roles, and agrees that in connection with any JPMorgan Chase Role,
JPMorgan Chase may take, or refrain from taking, any action which it in its
discretion deems appropriate.

 

Section 22.                                    Setoff.  In addition to any
rights now or hereafter granted under applicable law and not by way of
limitation of any such rights, upon the occurrence of an Event of Default or a
Series 2002-1 Early Amortization Event, each Lender is hereby authorized at any
time or from time to time, without notice to the Guarantor or to any other
Person, any such notice being hereby expressly waived to the extent permitted by
applicable law, to set off and to appropriate and apply any and all deposits
(general or special) and any other indebtedness at any time held or owing by
such Lender, to or for the credit or the account of the Guarantor against and on
account of the obligations and liabilities of the Guarantor to such Lender, as
applicable, under this Guaranty or any other Loan Document, including, without
limitation, all claims of any nature or description arising out of or connected
with this Guaranty or any other Loan Document, irrespective of whether or not
such Lender shall have made any demand hereunder and although said obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.

 

If any Lender, whether by setoff or otherwise, has payment made to it under this
Guaranty or any other Loan Document upon its Loans in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Loans held by the other Lenders so that after such
purchase each Lender will hold its ratable proportion of Loans.

 

[signature page follows]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
by its officers thereunto duly authorized, as of the date first written above.

 

 

GUARANTOR:

 

 

 

BUNGE LIMITED,

 

a Bermuda company

 

 

 

By:

/s/ Premchand Kanneganti

 

 

Name:

Premchand Kanneganti

 

 

Title:

Chief Treasury and Tax Officer

 

 

 

 

 

By:

/s/ Frank R. Jimenez

 

 

Name:

Frank R. Jimenez

 

 

Title:

General Counsel and Secretary

 

[Signature Page to Guaranty (5 year)]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Material Adverse Effect

 

None

 

SI-1

--------------------------------------------------------------------------------


 

Schedule II

 

Environmental Matters

 

This Schedule II to the Guaranty hereby incorporates by reference all
disclosures related to environmental matters set forth in (i) the Guarantor’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2013, which
was filed by the Guarantor on February 28, 2014 and (ii) the Guarantor’s
Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2014,
which was filed by the Guarantor on November 9, 2014.

 

SII-1

--------------------------------------------------------------------------------


 

Schedule III

 

Defaulted Facilities

 

None

 

SIII-1

--------------------------------------------------------------------------------


 

Schedule IV

 

Designated Obligors

 

 

 

Percentage Directly or Indirectly

 

Name

 

Owned by BL

 

 

 

 

 

Bunge Limited

 

—

 

Bunge Global Markets Inc.

 

100

%

Bunge N.A. Holdings, Inc.

 

100

%

Bunge North America, Inc.

 

100

%

Koninklijke Bunge B.V.

 

100

%

Bunge Argentina S.A.

 

100

%

Bunge S.A.

 

100

%

Bunge Fertilizantes International Limited

 

100

%

Bunge Alimentos S.A.

 

100

%

Bunge Fertilizantes S.A. (Brazil)

 

100

%

Bunge International Commerce Ltd.

 

100

%

Bunge Finance B.V.

 

100

%

 

SIV-1

--------------------------------------------------------------------------------


 

Schedule V

 

Material Contingent Liabilities and Material Disposition or Acquisition of
Assets

 

This Schedule V to the Guaranty hereby incorporates by reference all disclosures
set forth in (i) the Guarantor’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2013, which was filed by the Guarantor on February 28, 2014
and (ii) the Guarantor’s Quarterly Report on Form 10-Q for the fiscal quarter
ended September 30, 2014, which was filed by the Guarantor on November 9, 2014.

 

SV-1

--------------------------------------------------------------------------------


 

Schedule VI

 

Material Litigation

 

This Schedule VI to the Guaranty hereby incorporates by reference all
disclosures related to legal proceedings set forth in (i) the Guarantor’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2013, which was filed
by the Guarantor on February 28, 2014 and (ii) the Guarantor’s Quarterly Report
on Form 10-Q for the fiscal quarter ended September 30, 2014, which was filed by
the Guarantor on November 9, 2014.

 

SVI-1

--------------------------------------------------------------------------------


 

ANNEX A

 

“Adjusted Capitalization”:  the sum of the Guarantor’s Consolidated Net Worth
and the Guarantor’s consolidated Adjusted Net Debt.

 

“Adjusted Net Debt”:  with respect to any Person on any date of determination,
(a) the aggregate principal amount of Indebtedness of such Person on such date
(including, without limitation, letter of credit obligations of such Person)
minus (b) the sum of all cash, time deposits, marketable securities and Liquid
Inventory of such Person on such date.

 

“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Guarantor or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

“BL”: as defined in the preamble hereto.

 

“BLFC”:  Bunge Limited Finance Corp., a Delaware corporation, and its successors
and permitted assigns.

 

“Bunge Funding”: Bunge Funding, Inc., a Delaware corporation, and its successors
and permitted assigns.

 

“Consolidated Net Worth”:  the Net Worth of the Guarantor and its consolidated
Subsidiaries determined on a consolidated basis in accordance with GAAP, plus
minority interests in Subsidiaries.

 

“Credit Agreement”:  as defined in the preamble hereto.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“EDGAR”: the Electronic Data-Gathering, Analysis and Retrieval system, which
performs automated collection, validation, indexing and forwarding of
submissions by Persons who are required by law to file forms with the U.S.
Securities and Exchange Commission.

 

“Environmental Claim”:  any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law (hereinafter
“Claims”), including, without limitation, (a) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law and
(b) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting or
arising from alleged or actual injury or threat of injury to the environment by
reason of a violation of or liability arising under any Environmental Law.

 

Annex A - 1

--------------------------------------------------------------------------------


 

“Euro” and “EUR”:  the single lawful currency introduced at the start of the
third stage of the European Economic and Monetary Union pursuant to a treaty
establishing the European Union (as amended from time to time).

 

“Excluded Taxes”:  has the meaning assigned to such term in the Credit
Agreement, provided, however, that, for the avoidance of doubt, such term shall
include the Taxes set forth in such definition that are imposed on, or required
to be withheld or deducted from a payment to, the Administrative Agent or any
Lender under any Loan Document.

 

“Guarantor”: as defined in the preamble hereto.

 

“Guaranty”:  as defined in the preamble hereto.

 

“Guaranty Obligations”:  as defined in Section 2.

 

“Hazardous Materials”:  (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous waste,” “restricted hazardous waste,” “toxic substances,”
“toxic pollutants,” “contaminants,” or “pollutants,” or words of similar import,
under any applicable Environmental Law; and (c) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
governmental authority having jurisdiction over the Guarantor or its
Subsidiaries and the manufacturing, trading or extraction of which constitutes a
material portion of the business of the Guarantor or any of its Subsidiaries.

 

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or the Guarantor under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Intercompany Loans”:  Loans, as defined in Annex X to the Pooling Agreement.

 

“Investor Certificates”:  as defined in Annex X to the Pooling Agreement.

 

“JPMorgan Chase Roles”:  as defined in Section 21.

 

“Judgment Currency”:  as defined in subsection 18(f).

 

“Liquid Inventory”:  as to the Guarantor and its consolidated Subsidiaries at
any time, its inventory at such time of commodities which are traded on any
recognized commodities exchange, valued depending on the type of such commodity
at either (a) the lower of cost or the market value at such time or (b) the
market value at such time.

 

Annex A - 2

--------------------------------------------------------------------------------


 

“Net Worth”:  with respect to any Person, the sum of such Person’s capital
stock, capital in excess of par or stated value of shares of its capital stock,
retained earnings and any other account which, in accordance with GAAP,
constitutes stockholders’ equity, excluding any treasury stock.

 

“Notice Address”:

 

Administrative Agent:

 

JPMORGAN CHASE BANK, N.A.

 

 

500 Stanton Christiana Rd, Ops 2, Floor 3

 

 

Newark, DE 19713

 

 

Attention: Chelsea Hamilton

 

 

Tel. No: (302) 634-8822

 

 

Telecopy: (302) 634-4733

 

 

 

Guarantor:

 

BUNGE LIMITED

 

 

50 Main Street

 

 

White Plains, New York 10606

 

 

Attention: Treasurer

 

 

Telephone No: (914) 684-3365

 

 

Telecopy No.: (914) 684-3283

 

“Obligor”: as defined in Annex X to the Pooling Agreement.

 

“Permitted Secured Indebtedness”:  any Secured Indebtedness that:

 

(a) is secured by any mechanic, laborer, workmen, repairmen, materialmen,
supplier, carrier, warehousemen, landlord or vendor Lien or any other Lien
provided for by mandatory provisions of law, any order, attachment or similar
legal process arising in connection with a court or other similar proceeding,
any tax, charge or assessment ruling or required by any Governmental Authority
under any other similar circumstances;

 

(b) is incurred or assumed solely for the purpose of financing all or any part
of the cost of constructing or acquiring Property, and any Secured Indebtedness
extending, renewing or replacing, in whole or in part Secured Indebtedness
permitted pursuant to this clause (b), so long as the principal amount of the
Secured Indebtedness secured by such Lien does not exceed its original principal
amount;

 

(c) is secured by Property existing prior to the acquisition of such Property or
the acquisition of any Subsidiary that is the owner of such Property and is not
incurred in contemplation of such acquisition and any Secured Indebtedness
extending, renewing or replacing, in whole or in part Secured Indebtedness
permitted pursuant to this clause (c), so long as the principal amount of the
Secured Indebtedness secured by such Lien does not exceed its original principal
amount;

 

(d) is owed by any Subsidiary to the Guarantor or any other Subsidiary;

 

Annex A - 3

--------------------------------------------------------------------------------


 

(e) is secured by any accounts receivable from or invoices to export customers
(including, but not limited to, Subsidiaries), any contracts to sell, purchase
or receive commodities to or from export customers and any cash collateral and
proceeds thereof;

 

(f) is incurred pursuant to the Loan Documents or Transaction Documents;

 

(g) is secured by accounts receivable and other related assets arising in
connection with transfers thereof to the extent such transfers are treated as
true sales;

 

(h) is secured by a Lien on any checking account, saving account, clearing
account, futures account, deposit account, securities account, brokerage
account, custody account or other account (or on any assets held in such
account), securing obligations under any agreement or arrangement related to the
opening of or provision of clearing, pooling, zero-balancing, brokerage,
settlement, margin or other services related to such account (or on any assets
held in such account), which customarily exist on similar accounts (or on any
assets held in such accounts) of corporations in connection with the opening of,
or provision of clearing, pooling, zero-balancing, brokerage, settlement, margin
or other services related, to such accounts; or

 

(i) is incurred in connection with letters of credit or other similar
instruments issued in the normal course of business of the Guarantor or any
Subsidiary, including without limitation, obligations under reimbursement
agreements.

 

“Plan”:  a Single Employer Plan or a Multiple Employer Plan.

 

“Property”: any of the Guarantor’s or any Subsidiary’s present or future
property including any asset, revenue, or right to receive income or any other
property, whether tangible or intangible, real or personal.

 

“Restricted Party”:  any person listed:

 

(a) in the Annex to the Executive Order;

 

(b) on the “Specially Designated Nationals and Blocked Persons” list maintained
by OFAC; or

 

(c) in any successor list to either of the foregoing.

 

“Secured Indebtedness”: all Indebtedness incurred by the Guarantor and any of
its Subsidiaries (without duplication) which is secured by Property pledged by
the Guarantor or any Subsidiary.

 

Annex A - 4

--------------------------------------------------------------------------------


 

“Total Consolidated Current Assets”:  the total consolidated current assets of
the Guarantor and its consolidated Subsidiaries determined on a consolidated
basis in accordance with GAAP, minus the total time deposits under any trade
structured finance program of the Guarantor and its consolidated Subsidiaries.

 

“Total Consolidated Current Liabilities”: the total consolidated current
liabilities of the Guarantor and its consolidated Subsidiaries determined on a
consolidated basis in accordance with GAAP minus the total letter of credit
obligations under any trade structured finance program of the Guarantor and its
consolidated Subsidiaries.

 

“Total Tangible Assets”:  at any date of determination, the total amount of
assets of the Guarantor and its Subsidiaries (without duplication and excluding
any asset owned by the Guarantor or any Subsidiary that represents an obligation
of the Guarantor or any other Subsidiary to such Subsidiary or Guarantor) after
deducting therefrom all goodwill, trade names, trademarks, patents, licenses,
copyrights and other intangible assets.

 

Annex A - 5

--------------------------------------------------------------------------------